Exhibit SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This Seventh Amendment to Amended and Restated Credit Agreement (hereinafter referred to as the “Amendment”) executed as of May 20, 2009 by and among Clayton Williams Energy, Inc., a Delaware corporation (“CWEI”), Southwest Royalties, Inc. (successor by merger to CWEI-SWR, Inc.), a Delaware corporation (“SWR”, and together with CWEI and each of their respective successors and permitted assigns, the “Borrowers” and each a “Borrower”), Warrior Gas Co., a Texas corporation (“Warrior”), CWEI
